DETAILED ACTION
Responsive to the claims filed January 9, 2020. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potnis et al (US 2018/0113461). 
As per claim 1, Potnis et al teach a method of operating a vehicle, comprising: 
learning, at a processor, a driver's behavior of a driver of the vehicle as the driver navigates a road segment (see at least fig 3; 120); 
creating, at the processor, a behavior policy based on the driver's behavior and a threshold associated with the road segment (see at least fig 3; 121, 120); and 
controlling, via a processor, the vehicle to navigate the road segment using the behavior policy (see at least fig 3; 122).  
As per claim 2, Potnis et al teach constructing a knowledge matrix by learning the driver's behavior for a plurality of navigations of the road segment, selecting an action from the knowledge matrix based on an environment state and creating the behavior policy based on the selected action (see at least paragraphs [0043,0045]).  
As per claim 3, Potnis et al teach the knowledge matrix is based on at least one of the environmental state, a vehicle state, and a driver state (see at least fig 2, paragraph [0043]).    
As per claim 4, Potnis et al teach wherein learning the driver's behavior further comprises measuring at least one of a vehicle speed selected by the driver, a lateral control of the vehicle selected by the driver, (see at least paragraphs [0043, 0045]).    
As per claim 5, Potnis et al teach wherein the threshold associated with the road segment includes a safety limit of the road segment, and creating the behavior policy includes modifying the learned driver's behavior based on the safety limit of the road segment (see at least paragraphs [0043,0048]).    
As per claim 6, Potnis et al teach wherein the driver's behavior further comprises at least one of the driver's behavior within a lane of the road segment; and the driver's behavior for changing lanes in the road segment (see at least paragraph [0043]).    
As per claim 7, Potnis et al teach comprising learning the driver's behavior in one of an offline learning mode in which the vehicle is driven by the driver and an online learning mode in which the vehicle is controlled by the processor as the driver operates a control of the vehicle (see at least paragraph [0041]).  
Claims 8-20 contain similar limitations as the claims above and therefore are rejected under the same rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661